SHARPE, J.
The facts found by the trial court sustain the judgment both as to the right of recovery and the waiver of exemptions therein recited. Authorities tending to sustain this conclusion, in so far as it involves the effect of the contract between the parties and the consequences of the breach ascertained by the special finding to have occurred, may he found cited in the brief for appellee. Section 3321 of the Code, under the. construction placed upon it in Chandler & Jones v. Crossland, 126 Ala. 176, and other cases therein referred to, which construction we hold to be correct, leaves this court without authority to review the special findings of fact, upon the evidence extrinsic of those findings.
The first assignment of error not having been insisted on in appellant’s brief is not considered.
A ffirmed.